Citation Nr: 0317673	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  95-41 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for gastritis.  

2.  Entitlement to service connection for rheumatoid 
arthritis.  

3.  Entitlement to service connection for a back disorder, 
including spondylolisthesis.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from November 1942 
to May 1946.  

Service connection was denied for peptic ulcer disease by an 
April 1993 rating decision, and the appellant did not file a 
timely appeal of that decision within one year after 
receiving notification of the decision later in April 1993.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Manila, Philippines,  
Regional Office (RO).  In a June 1997 decision, the Board 
determined that new and material evidence had been submitted 
to reopen the claims of entitlement to service connection for 
gastritis, rheumatoid arthritis, and a back disability; the 
claims were then remanded for additional development.  In May 
1999, after the claims of entitlement to service connection 
for gastritis, rheumatoid arthritis, and a back disability 
had been returned to the Board, they were once again remanded 
for development.  


FINDINGS OF FACT

1.  The appellant is not shown to have gastritis.  

2.  The appellant is not shown to have rheumatoid arthritis.  

3.  Although the appellant was diagnosed with 
spondylolisthesis in service, current clinical findings do 
not show the presence of spondylolisthesis.  

4.  The appellant's current back disabilities, diagnosed as 
degenerative disc disease and degenerative arthritis in the 
cervical and lumbar spine, are not shown to have been present 
in service or for many years thereafter, and are not 
otherwise related to service.  

5.  Service connection for peptic ulcer disease was denied in 
an April 1993 rating decision, which became final when the 
appellant did not timely file an appeal from the decision 
after receiving notification of thereof in April 1993.  

6.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for peptic ulcer disease has not been 
submitted since the April 1993 rating decision.  


CONCLUSIONS OF LAW

1.  Gastritis was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

2.  Rheumatoid arthritis was not incurred in or aggravated by 
wartime service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2002).  

3.  A chronic back disability was not incurred in or 
aggravated by wartime service, nor may degenerative joint 
disease in the cervical and lumbar spine be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2002).  

4.  The April 1993 rating decision that denied service 
connection for peptic ulcer disease is final.  38 U.S.C.A. 
§§  7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a) 
(1992); currently 38 U.S.C.A. §§ 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302(b) (2002).  

5.  New and material evidence has not been submitted since 
the April 1993 rating decision, and the claim of entitlement 
to service connection for peptic ulcer disease is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has gastritis, rheumatoid 
arthritis, a back disability, and peptic ulcer disease, and 
that each disability was initially manifested during his 
military service.  He argues that the several affidavits he 
has submitted from fellow servicemen and physicians, along 
with various medical statements, establishes that the 
disabilities for which he seeks service connection began in 
service.  

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when the President signed the Veterans Claims Assistance Act 
of 2000 (VCAA) into law on November 9, 2000.  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the March 1994 
rating decision, the September 1995 and September 2002 
statements of the case, and the December 1996, April 1998, 
August 1998, November 1998, June 2000, and December 2002 
supplemental statements of the case of the evidence necessary 
to substantiate his claims of entitlement to service 
connection for gastritis, rheumatoid arthritis, a back 
disability, and peptic ulcer disease, and of the applicable 
laws and regulations.  In May 2002 and September 2002, the RO 
sent the appellant notification about the VCAA, which 
informed him of what evidence was necessary from him in order 
for VA to grant his claims.  It informed him that it would 
assist in obtaining identified records, but that it was his 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
The Board's June 1997 decision/remand and May 1999 remand 
also informed the appellant as to the evidence that would 
help to establish entitlement to the benefits he was seeking.  
Additionally, along with a copy of the March 1994 rating 
decision, the appellant was sent a VA Form 4107 explaining 
his rights in the VA claims process.  The Board concludes 
that the discussions in the rating decision, the statements 
of the case, and the supplemental statements of the case, 
along with the May 2002 and September 2002 VA letters, 
adequately informed the appellant of the evidence needed to 
substantiate his claims and complied with VA's notification 
requirements that are set out in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  Further, in keeping with its duty to assist, VA 
provided the appellant with VA gastrointestinal and joints 
examinations in September 1999.  The appellant has not 
identified any additional records that may still be 
outstanding.  He indicated on his October 1995 substantive 
appeal that he did not desire to appear at a personal hearing 
because he could not afford the expense of travel to one.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and peptic ulcer disease or 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence  warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

1.  Gastritis

Service medical records do not show any complaint or finding 
of gastritis.  

A February 1993 statement from the Chief of the Medical 
Professional Staff at Baguio General Hospital and Medical 
Center indicated that, because medical records were destroyed 
after 25 years, the hospital had no records prior to 1967.  

Affidavits from two persons who indicated they had served 
with the appellant in the military, dated in February 1993 
and March 1993, noted that the appellant had been 
hospitalized in June 1945 for treatment of acute gastritis.  
Another affidavit from two fellow servicemen, dated in March 
1993, attested to the fact that they had personal knowledge 
of the appellant's treatment shortly after service (September 
1946) for acute gastritis.  

In a December 1993 medical statement, E. T. Coyogan, M.D., 
indicated that he had treated the appellant for acute 
gastritis at Baguio General Hospital in July 1946 and 
September 1947, and had seen him for a check-ups of his 
recurrent gastritis in March 1948 and every six months 
between September 1948 and 1956.  

A February 1995 medical statement, P. N. Lloren, M.D., 
indicated that he had initially treated the appellant in 
August 1946 for epigastric pain that had begun in 1945, and 
that he had treated him for acute gastritis thereafter.  He 
stated that the appellant's current gastritis was a 
continuation of the problem that had existed in the military.  
He reported that all of the hospital records pertaining to 
the appellant's treatments of gastritis had been burned and 
discarded after 20 years, per institutional policy, and that 
all had been damaged by a 1991 earthquake.  

In a June 1996 medical statement, K. J. Van Lom, M.D., 
indicated that the appellant had a history of recurrent 
abdominal pain and that while a small duodenal ulcer was 
present there was no evidence of a gastric ulcer.  

The appellant underwent a VA gastrointestinal examination in 
September 1999, and the report noted that review of the 
claims file revealed that he had a history of recurrent 
duodenal ulcers, but that there was no clinical evidence of 
gastric ulceration during the appellant's period of military 
service or gastritis in the 1940's.  The examiner stated that 
there was no evidence of gastritis in the records.  He opined 
that it was more likely than not that the appellant did not 
have ulcers during service, and that he did not have 
gastritis.  The diagnosis was a history of recurrent duodenal 
ulcers, currently on treatment with antacids.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence or lay evidence in certain circumstances of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Although the appellant has submitted affidavits from fellow 
servicemen, dated in 1993, that indicate knowledge of the 
appellant's treatment for acute gastritis in service (June 
1945) and shortly thereafter (September 1946), along with 
medical statements from private physicians, dated in 1993 and 
1995, that describe the appellant's treatment for acute 
gastritis shortly after service (July and August 1946) and 
thereafter, the Board notes that no clinical records, 
contemporaneous to the alleged treatment in the 1940's have 
been presented.  Rather, the recollections by fellow 
servicemen and private physicians regarding the appellant's 
treatment for gastritis are based on memory of events that 
occurred more than 46 years before.  

The Board also notes that the examiner at the September 1999 
VA gastrointestinal examination  was unable to discern any 
clinical evidence of gastritis in the claims file.  He opined 
that the appellant did not have gastritis.  

Because there is an absence of clinical records demonstrating 
the presence of gastritis in service, and an absence of 
competent medical evidence showing that the appellant 
currently has gastritis, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for gastritis.  Consequently, application 
of the doctrine of reasonable doubt is not warranted.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

While the appellant has offered his own arguments to the 
effect that he believes he has gastritis that began in 
service, he has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions.  Therefore, 
his opinion is insufficient to demonstrate that he has 
gastritis that is related to military service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

II.  Rheumatoid Arthritis

Service medical records do not show any complaint or finding 
of rheumatoid arthritis.  

As noted above, the February 1993 statement from the Chief of 
the Medical Professional Staff at Baguio General Hospital and 
Medical Center indicated that the hospital had no medical 
records prior to 1967 because they had been destroyed after 
25 years.  

Medical certificates from J. L. Bantali, M.D., dated in 
February 1993, noted that the appellant's hospitalization at 
Lutheran Hospital in August 1978 and December 1983 had 
included treatment for "chronic rheumatoid arthritis", 
while a February 1993 medical statement from S. T. Bayasen, 
M.D., indicated that the appellant's hospitalization at 
Benguet General Hospital in February 1983 had included 
treatment for "chronic arthritis."  

In his December 1993 statement, E. T. Coyogan, M.D., 
indicated that he had treated the appellant for rheumatoid 
arthritis at Baguio General Hospital in July 1946 and 
September 1947, and had seen him for a check-up of his 
arthritis in March 1948.  

In a December 1993 affidavit, J. L. Bantali, M.D., reiterated 
that he had treated the appellant for rheumatoid arthritis in 
August 1978 and "December 1993."  

In his February 1995 statement, Dr. Lloren indicated that he 
had treated the appellant for rheumatoid arthritis with 
spondylolisthesis following X-ray findings of 
spondylolisthesis in August 1946.  He reported that the 
hospital records relating to the appellant's treatment had 
been burned and discarded after 20 years, per institutional 
policy, and that all had been damaged by a 1991 earthquake.  

At a September 1999 VA joints examination, the appellant 
reported a history of multiple joint pain since 1945, but 
nothing specific.  The examiner stated that the examination, 
which included an X-ray of the lumbar spine, failed to reveal 
any significant abnormalities related to the major joints and 
articulations that might support the diagnosis of acute or 
chronic rheumatoid arthritis.  

In a May 2000 addendum to his September 1999 examination 
report, the VA physician stated that the September 1999 X-
rays revealed diffuse degenerative osteoarthritic changes.  
He noted that the X-ray findings represented typical 
degenerative osteoarthritic changes that occur as part of the 
normal aging processes and were perfectly compatible with an 
individual aged 75 years.  The physician reported that there 
was no history of any specific trauma or form of continuous 
trauma to the appellant's back that would have contributed to 
the diffuse degenerative osteoarthritic/discogenic changes 
noted on X-rays.  He stated that he did not find any 
indication that the appellant's degenerative arthritic 
condition was related to his military service.  

As noted above, there must be competent medical evidence of a 
current disability, medical evidence or lay evidence in 
certain circumstances of in- service occurrence or 
aggravation of a disease or injury, and competent medical 
evidence of a nexus between an in-service injury or disease 
and the current disability, in order for a claimant to 
prevail on the issue of service connection.  Hickson, 12 Vet. 
App. 247; Pond, 12 Vet App. 341.  

While the appellant has submitted medical statements from 
private physicians indicating that he was diagnosed with and 
treated for rheumatoid arthritis shortly after his separation 
from the military, the Board notes that there are no clinical 
records to support a finding of rheumatoid arthritis either 
in service or thereafter.  Rather, the physicians' statements 
regarding the appellant's alleged rheumatoid arthritis are 
based on recollections forty-six years after the treatment 
had allegedly taken place.  Furthermore, the Board notes that 
the September 1999 VA spine examination did not reveal any 
findings to support a diagnosis of acute or chronic 
rheumatoid arthritis.  

While the evidence presented in this case shows that the 
appellant currently has degenerative disc disease and 
degenerative arthritis in both his cervical and lumbar spine, 
there are no clinical findings that demonstrate that either 
disability was present in service, or that degenerative 
arthritis was manifested to a compensable degree within the 
first year after the appellant's separation from service.  
Additionally, the examiner at the September 1999 VA joints 
examination opined that the appellant's degenerative 
arthritic condition was not related to his military service.  
Consequently, the Board finds that the preponderance of the 
evidence shows that the degenerative spinal changes are 
unrelated to his military service.  

Because there is an absence of clinical records that 
demonstrate the presence of rheumatoid arthritis in service, 
or within the first year thereafter, and an absence of 
competent medical evidence showing that the appellant 
currently has rheumatoid arthritis or its residuals, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for rheumatoid arthritis.  
Therefore, the reasonable doubt doctrine is not for 
application.  

While the appellant has offered his own arguments to the 
effect that he believes he has rheumatoid arthritis that was 
manifested in service, he has not shown, nor claimed, that he 
is a medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that he 
has rheumatoid arthritis that is related to military service.  
Espiritu, 2 Vet. App. 492.  



III.  Spondylolisthesis

Service medical records show that the appellant was treated 
in December 1945 for a complaint of low back pain that had 
been present for the past year, but which was not due to any 
injury.  Physical examination revealed slight splinting of 
the lower lumbar vertebrae on bending and some tenderness 
over the sacroiliac joint.  An X-ray of the lumbosacral spine 
showed partial sacralization of the fifth lumbar vertebra.  A 
diagnosis of mild spondylolisthesis was reported.  A follow-
up notation four days later indicated there was no pain and 
the splinting was no longer present.  

Several affidavits from persons who stated that they had 
served in the military with the appellant, dated in 1950, 
1951, and 1952, indicated that they had had been present in 
July 1945 when the appellant had injured his back and leg as 
a result of bumping a rock while taking cover from incoming 
enemy fire.  

At a December 1951 VA medical examination, the appellant gave 
a history of injuring his back in service from a fall against 
a rock.  Physical examination did not reveal any deformity or 
tenderness in the spine.  There was slight pain on motion of 
the lower spine, but no crepitus or limitation of motion.  An 
X-ray of the lumbar spine showed sacralization of the 
transverse process at L5, and a normal sacroiliac joint.  The 
diagnosis was sacralization at L5, manifested by slight pain 
on motion, cause undetermined.  The examiner noted that 
spondylolisthesis was not found.  

A March 1993 affidavit from two fellow servicemen noted that 
the appellant had been treated in December 1945 for an 
inflamed vertebra.  

Dr. Lloren, in his February 1995 medical statement, indicated 
that he had initially treated the appellant in August 1946 
for pain in the lumbosacral spine, and that a lumbar spine X-
ray a week later had revealed spondylolisthesis.  He 
indicated that thereafter he had treated the appellant for 
rheumatoid arthritis with spondylo-listhesis.  He stated that 
the appellant's current spondylolisthesis was a continuation 
of the problem that had existed in the military.  He reported 
that all of the hospital records pertaining to the 
appellant's treatments of rheumatoid arthritis with 
spondylolisthesis had been burned and discarded after twenty 
years, per institutional policy, and that all had been 
damaged by a 1991 earthquake.  

Medical records from N. J. Tuliano, M.D., dated from December 
1991 to September 1997, include diagnoses of arthritis and 
discogenic degenerative joint disease.  Dr. Tuliano reported 
in a May 1996 statement that the appellant had first come to 
the clinic in 1992, and that he had been treated for 
arthritis for several years.  

At the September 1999 VA joints examination, the appellant 
indicated that he had not had any major injury to his lower 
back, but that he might have experienced straining of the 
back from lifting heavy equipment.  Physical examination 
revealed some limitation of motion and indication of pain, 
mostly in the lumbosacral spine, without any obvious 
deformity.  An X-ray of the lumbar spine revealed extensive 
multilevel degenerative disc disease, multilevel disc space 
narrowing throughout the lumbar spine, anterior 
osteophytosis, posterior osteoarthritic changes, and a 
transitional L5 vertebral body.  An X-ray of the cervical 
spine showed multilevel degenerative disc disease with 
multilevel disc space narrowing, anterior osteophytosis, 
multilevel degenerative anterolisthesis, bilateral neural 
foraminal narrowing, and posterior facet osteoarthritis.  

An April 2000 cervical spine X-ray revealed subluxation of C3 
upon C4 with C3-C4 facet degenerative joint disease, and 
degenerative disc disease from C4 to C7 with associated 
endplate spondylosis and uncovertebral degenerative joint 
disease.  

In a May 2000 addendum to his September 1999 examination 
report, the VA physician stated that the September 1999 X-
rays failed to describe any form of spondylolisthesis or even 
spondylolysis.  

As noted, there must be competent medical evidence of a 
current disability, medical or lay evidence in certain 
circumstances of in- service occurrence or aggravation of a 
disease or injury, and competent medical evidence of a nexus 
between an in-service injury or disease and the current 
disability for a claimant to prevail on an issue of service 
connection.  Hickson, 12 Vet. App. 247; Pond, 12 Vet App. 
341.  
Review of the evidence shows that the initial manifestations 
of degenerative disc disease and degenerative arthritis of 
the cervical and lumbar spine was in the 1990's, many years 
after the appellant's separation from service.  Furthermore, 
there is no competent medical evidence linking a degenerative 
disease of the spine to his military service.  Therefore, the 
Board finds that service connection is not warranted for 
degenerative disc disease and degenerative arthritis of the 
cervical and lumbar spine on a direct basis, and that 
presumptive service connection for arthritis of the spine is 
not warranted.  

With regard to the mild spondylolisthesis that was identified 
in a December 1945 service medical record (but not noted on 
an X-ray report of the lumbar spine at the time), and Dr. 
Lloren's February 1995 statement that there had been X-ray 
evidence of spondylolisthesis in August 1946, the Board notes 
that the clinical records in the claims file do not show any 
X-ray evidence of spondylolisthesis in the appellant's spine.  
There are no contemporaneous medical records to support Dr. 
Lloren's statement, which is based on memory of medical 
history more than forty-nine years before.  Furthermore, no 
form of spondylolisthesis or spondylolysis was identified in 
the September 1999 VA X-rays.  Therefore, the Board finds 
that the evidence fails to demonstrate the presence of 
spondylolisthesis that may be linked to service.  

While the appellant has offered his own arguments to the 
effect that he believes he has spondylolisthesis that was 
initially manifested in service, thereby warranting service 
connection, he has not shown, nor claimed, that he is a 
medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that he 
has a back disability that is related to military service.  
Espiritu, 2 Vet. App. 492.  

IV.  Peptic Ulcer Disease

The appellant contends that he has presented new and material 
evidence with which to reopen his claim for service 
connection for peptic ulcer disease on the basis that it was 
initially manifested in service.  

The April 1993 rating decision denied service connection for 
peptic ulcer disease on the basis that the evidence, which 
showed treatment of the disease many years after service, did 
not demonstrate that peptic ulcer disease had been manifested 
in service or to a compensable degree during the first year 
after the appellant's separation from service, or that the 
current peptic ulcer disease was otherwise related to his 
military service.  After he was notified of the April 1993 
rating decision (later in April 1993), he did not file an 
appeal of the decision within one year thereafter.  
Therefore, the April 1993 rating decision became final.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(1992); currently 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302 (2002).  

As the last final disallowance of the appellant's claim of 
entitlement to service connection for peptic ulcer disease 
was in the April 1993 rating decision, the Board must 
determine whether new and material evidence has been received 
subsequent to the April 1993 rating decision sufficient to 
reopen that claim.  

The medical evidence submitted since the April 1993 rating 
decision includes the following records: a December 1993 
medical statement from J. L. Bantali, M.D., who indicated 
that he had treated the appellant for peptic ulcer disease in 
August 1978 and December 1993(information that had been 
previously provided by Dr. Bantali in February 1993 medical 
certificates); a June 1990 upper gastrointestinal X-ray 
series that revealed duodenitis and a duodenal ulcer; a June 
1990 private medical record that diagnosed peptic ulcer 
disease; a May 1992 upper gastrointestinal X-ray series that 
revealed a duodenal ulcer; the medical records and statements 
from N. J. Tuliano, M.D., dated between December 1991 and 
October 2002, that indicate the appellant had been diagnosed 
with, and treated for, duodenal ulcer disease since 1992; and 
the June 1996 medical statement from Dr. Van Lom that 
indicated the appellant had a small duodenal ulcer.  

In his September 1999 VA gastrointestinal examination report, 
a VA physician noted that review of the claims file revealed 
the appellant's history of recurrent duodenal ulcers, but 
that there was no evidence of a duodenal ulcer during the 
appellant's period of military service or in the 1940's.  He 
opined that it was more likely than not the appellant did not 
have ulcers during service.  The diagnosis was a history of 
recurrent duodenal ulcers, currently on treatment with 
antacids.  

To reopen a claim following a final decision, a claimant must 
submit new and material evidence.  38 U.S.C.A. § 5108.  In 
determining whether such evidence has been submitted, it is 
necessary to consider all evidence since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans, 9 Vet. App. 273.  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's 
request to reopen his claim was filed prior to that date.  
Therefore, the amended regulation does not apply.

The Board finds the medical records dated since April 1993 
and the appellant's various statements to be new, as they 
were not previously considered.  Although new, the Board does 
not find this evidence to be material because it does not 
establish that the appellant has peptic ulcer disease that is 
related to, or was incurred or aggravated, during active 
service.  The Board acknowledges the appellant's arguments 
regarding service incurrence of his peptic ulcer disease; 
notwithstanding, he is not competent to render a medical 
opinion regarding incurrence of a disability in service.  
Espiritu, 2 Vet. App. 492.  

The clinical records showing current diagnosis of peptic 
ulcer disease are also new, but are not material in that they 
do not reflect that pertinent disability had its onset or was 
aggravated during active duty, or that peptic ulcer disease 
may be presumed to have been incurred during active duty.  
Prior evidence already established the presence of ulcer 
disability, what is lacking is a diagnosis of ulcer disease 
in service or competent evidence relating current ulcer 
pathology to active duty.  Rather, it was noted in the 
September 1999 VA gastrointestinal examination report that 
careful review of the claims file failed to reveal competent 
evidence of peptic ulcer disease during the appellant's 
military service or during the 1940's.  Accordingly, the 
additional evidence submitted is not so significant that it 
must be considered in order to fairly decide the merits of 
the appellant's claim of entitlement to service connection 
for peptic ulcer disease.  Therefore, the evidence cannot be 
considered new and material for the purpose of reopening the 
claim.  


ORDER

Service connection is denied for gastritis, rheumatoid 
arthritis, and a back disability.  

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for peptic 
ulcer disease, the claim remains denied.  


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

